Exhibit 10.2

 



Execution Version



 



 

 

 

EXPANSION AGREEMENT

 

by and among

 

Sprint Spectrum L.P.,

 

SprintCom, Inc.

 

and

 

Shenandoah Personal Communications, LLC

 

dated as of

 

February 1, 2018

 

 

 

 




 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS 1 Section 1.1   Definitions 1 Section 1.2   Interpretation
3 ARTICLE II SHENTEL PAYMENT 4 Section 2.1   Shentel Payment 4 ARTICLE III
CLOSING 5 Section 3.1   Time and Place 5 Section 3.2   Deliveries 5 Section
3.3   Procedure 5 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SPRINT 6 Section
4.1   Organization and Authority; Non-Contravention 6 Section 4.2   No Conflicts
6 Section 4.3   Litigation 6 Section 4.4   Existing Sites 6 Section
4.5   Subscribers 7 Section 4.6   No Brokers 7 ARTICLE V REPRESENTATIONS AND
WARRANTIES OF SHENTEL 7 Section 5.1   Organization and Authority;
Non-Contravention 7 Section 5.2   No Conflicts 7 Section 5.3   Litigation 7
Section 5.4   Brokers 8 ARTICLE VI COVENANTS AND AGREEMENTS 8 Section
6.1   Covenants and Agreements 8 Section 6.2   Other Commercial Arrangements 8
Section 6.3   Notice of Certain Events 11 Section 6.4   Confidentiality 12
Section 6.5   Further Assurances 12 ARTICLE VII CONDITIONS TO CLOSING 12 Section
7.1   Conditions to the Obligations of Shentel 12 Section 7.2   Conditions to
the Obligations of Sprint 12 ARTICLE VIII TERMINATION 13 Section
8.1   Termination 13 Section 8.2   Effect of Termination 14 ARTICLE IX SURVIVAL
AND INDEMNIFICATION 14 Section 9.1   Survival 14 Section 9.2   Indemnification
by Shentel 14 Section 9.3   Indemnification by Sprint 15 Section 9.4   Remedies
15

 


 



ARTICLE X MISCELLANEOUS 15 Section 10.1   Assignment 15 Section 10.2   Notices
15 Section 10.3   Applicable Law 17 Section 10.4   Entire Agreement; Amendment
and Waivers 17 Section 10.5   Counterparts 17 Section 10.6   Invalidity 17
Section 10.7   Headings 17 Section 10.8   Expenses 17 Section 10.9   Publicity
18 Section 10.10   No Third Party Beneficiaries 18 Section 10.11   Waiver of
Jury Trial 18

 

 

Exhibits

 



Exhibit A   Form of Shentel Affiliate Addendum Exhibit B   Form of Assignment
and Assumption Agreement Exhibit C   Form of Bill of Sale

 

 

 




 

EXPANSION AGREEMENT

 

(Richmond, VA, Lancaster Co., PA, Eastern Kentucky & West Va.)

 

THIS EXPANSION AGREEMENT (this “Agreement”) is made as of February 1, 2018, by
and among Sprint Spectrum L.P., a Delaware limited partnership (“Spectrum”),
SprintCom, Inc., a Kansas corporation (“SprintCom,” and, together with Spectrum,
collectively “Sprint”), and Shenandoah Personal Communications, LLC, a Virginia
limited liability company (“Shentel”). Sprint and Shentel are individually
referred to in this Agreement as a “Party” and collectively as the “Parties.”
Capitalized terms used herein without definition have the meanings ascribed to
such terms in Article I.

 

RECITALS

 

WHEREAS, the existing business relationship between Shentel, Sprint and their
respective Affiliates is governed by, among other agreements, the Management
Agreement and the Services Agreement (collectively, as amended, the “Shentel
Affiliate Agreements”); and

 

WHEREAS, Shentel and Sprint desire to (i) expand the Shentel service area under
the Shentel Affiliate Agreements into certain areas in Kentucky, Pennsylvania,
Tennessee, Virginia and West Virginia, and (ii) engage in the other transactions
as contemplated herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants, conditions and agreements hereinafter set forth, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1            Definitions. For purposes of this Agreement, the
following terms shall have the following meanings:

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with that Person. For purposes of this
definition, “control” (including the terms “controlling” and “controlled”) means
the power to direct or cause the direction of the management and policies of a
Person, directly or indirectly, whether through the ownership of equity
interests, by contract or otherwise.

 

“Business Day” shall mean any day, other than Saturday or Sunday, on which
commercial banks and foreign exchange markets are open for business in the State
of New York.

 

“Consent” shall mean all Governmental Authorizations and consents,
registrations, approvals, permits, authorizations or waivers of other third
parties.

 

1

 



“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Expansion Area” shall mean the “Second Expansion Area” (as such term is defined
in the Shentel Affiliate Addendum), which consists of certain areas in Kentucky,
Pennsylvania, Tennessee, Virginia and West Virginia.

 

“Governmental Authorizations” shall mean any license, permit, notice,
certificate of authority, waiver, variance, order, operating rights, approval,
certificate of public convenience and necessity, registration or other
authorization, consent or clearance to construct or operate a facility,
including any emissions, discharges or releases therefrom, or to transact an
activity or business, to construct a tower, or to own or use an asset or
process, in each case issued or granted by a Governmental Entity.

 

“Governmental Entity” shall mean any domestic or foreign governmental or
regulatory authority, court, agency, department, division, commission, body or
other legislative, executive or judicial governmental entity, including any
subdivision thereof and any entity specifically designated by Law to administer,
manage or oversee any governmental or regulatory program established under
federal or state Law.

 

“Homed” shall mean, with respect to a Subscriber, the geographic area covered by
such Subscriber’s NPA-NXX.

 

“Knowledge” shall mean the actual knowledge, after reasonable inquiry, of any of
the applicable Party’s executive officers.

 

“Law” shall mean all federal, state, local or non-U.S. laws, statutes,
ordinances, codes, rules, regulations and decrees of Governmental Entities.

 

“Lien” shall mean pledges, liens, charges, mortgages, deeds of trust,
restrictions, covenants, title retention agreements, options, leases, licenses,
easements, encroachments, encumbrances and security interests of any kind or
nature whatsoever.

 

“Management Agreement” shall mean the Sprint PCS Management Agreement, dated as
of November 5, 1999, by and among Spectrum, SprintCom, Sprint Communications
Company, L.P. and Shentel, as amended and supplemented from time to time.

 

“Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, company, limited liability
company, trust, joint venture, estate, association, organization or other entity
or Governmental Entity or “group” (as defined in the Exchange Act).

 

“Proceeding” shall mean any investigation, action, arbitration, proceeding,
litigation or suit (whether civil, criminal or administrative) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Entity or arbitrator.

 

“Retained Site” shall mean an Existing Site that Shentel continues to operate
pursuant to an Assignment and Assumption Agreement or a New Lease.

 

2

 



“Services Agreement” shall mean the Sprint PCS Services Agreement, dated as of
November 5, 1999, by and between Spectrum and Shentel, as amended and
supplemented from time to time.

 

“Subscriber” shall mean a customer with a unique NPA-NXX, provided that if a
customer has more than one NPA-NXX, there shall be deemed to be a Subscriber for
each unique NPA-NXX.

 

“Transactions” shall mean the transactions contemplated by this Agreement and
the other Transaction Documents.

 

“Transaction Documents” shall mean, collectively, this Agreement, the Shentel
Affiliate Addendum, the Assignment and Assumption Agreements and the Bills of
Sale.

 

In addition to the foregoing, the following terms shall have the meanings
ascribed to them in the Sections or Articles identified below:

 



  Term Section/Article             Agreement Preamble     Alternative Site
6.2(b)(ii)     Assignment and Assumption Agreement 6.2(b)(i)     Bill of Sale
6.2(b)(ii)     Closing 3.1     Closing Date 3.1     Existing Lease 4.4    
Existing Sites 4.4     Losses 9.2     New Lease 6.2(b)(i)     Party Preamble    
Rejected Sites 6.2(b)(i)     Shentel Preamble     Shentel Affiliate Addendum
6.2(a)(i)     Shentel Affiliate Agreements Recitals     Shentel Indemnified
Persons 9.3     Site Equipment 6.2(b)(ii)     Spectrum Preamble     Sprint
Preamble     SprintCom Preamble     Sprint Indemnified Persons 9.2     Sprint
Subscribers 6.2(a)(ii)     Transition 6.2(b)(ii)     Transition Period
6.2(b)(ii)  

 

Section 1.2            Interpretation Interpretation of this Agreement shall be
governed by the following rules of construction: (i) words of the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (ii) references to the
terms Article, Section and paragraph are references to the Articles, Sections
and paragraphs to this Agreement unless otherwise specified; (iii) references to
Schedules refer to the Schedules agreed upon by the Parties in connection with
the execution of this Agreement, and the terms “hereof,” “herein,” “hereby,”
“hereto” and derivative or similar words refer to this entire Agreement,
including, as applicable, the Schedules and exhibits delivered in connection
herewith; (iv) references to “$” shall mean U.S. dollars; (v) the word
“including” and words of similar import when used in this Agreement shall mean
“including without limitation,” unless otherwise specified; (vi) the word “or”
shall not be exclusive; (vii) references to “written” or “in writing” include in
electronic form; (viii) provisions shall apply, when appropriate, to successive
events and transactions; (ix) the headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement; (x) Sprint and Shentel have each participated
in the negotiation and drafting of this Agreement and if an ambiguity or
question of interpretation should arise, this Agreement shall be construed as if
drafted jointly by the parties thereto and no presumption or burden of proof
shall arise favoring or burdening either Party by virtue of the authorship of
any of the provisions in this Agreement; (xi) a reference to any Person includes
such Person’s successors and permitted assigns; (xii) any reference to “days”
means calendar days unless Business Days are expressly specified; and (xiii)
when calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded, and, if
the last day of such period is not a Business Day, the period shall end on the
next succeeding Business Day.

 



3

 

ARTICLE II

SHENTEL PAYMENT

 

Section 2.1            Shentel Payment. In consideration for the transactions
contemplated by Section 6.2(a), including the right to receive a share of the
revenues associated with the Subscribers in the Expansion Area as provided in
the Shentel Affiliate Agreements, Shentel shall pay to Sprint an amount equal to
Sixty Million Dollars ($60,000,000.00) on the Closing Date by wire transfer of
immediately available funds to an account designated by Sprint in writing prior
to the date hereof.

 

Section 2.2            Taxes. The Parties shall comply with all federal, state
and local tax Laws applicable to the Transactions. The Parties shall, and shall
cause their respective Affiliates to, cooperate with one another by providing
such information as may be reasonably requested in connection with any tax
filings, tax returns or tax audits relating to the Transactions. Unless Shentel
provides Sprint with a tax exemption certificate, Shentel shall be responsible
for any transfer taxes applicable to sales of tangible personal property made to
Shentel under this Agreement.

 



4

 

ARTICLE III

CLOSING

 

Section 3.1            Time and Place. Upon the terms and subject to the
satisfaction or waiver by the appropriate Party of the conditions set forth in
Article VII, the consummation of the Transactions (the “Closing”) shall take
place on the first day of the month after all of the conditions to Closing set
forth in Article VII are either satisfied or waived (other than conditions
which, by their nature, are to be satisfied on the Closing Date), or at such
other time, date or place as the Parties may mutually agree upon in writing. The
date on which the Closing occurs is called the “Closing Date.” Unless the
Parties otherwise agree in writing, the Closing shall be effective as of 12:01
a.m., Eastern Time, on the Closing Date.

 

Section 3.2            Deliveries. On the Closing Date, the Parties shall take
the following actions:

 

(a)                Sprint shall execute and deliver to Shentel:

 

(i)                 the documents required to be delivered by Sprint at the
Closing pursuant to Section 6.2; and

 

(ii)               the certificates and other documents required to be delivered
by Sprint at or prior to Closing under Section 7.1.

 

(b)               Shentel shall execute and deliver to Sprint:

 

(i)                 the documents required to be delivered by Shentel at the
Closing pursuant to Section 6.2; and

 

(ii)               the certificates and other documents required to be delivered
by Shentel at or prior to Closing under Section 7.2.

 

Section 3.3            Procedure. At the Closing, the Parties will exchange
copies of the Transaction Documents to be delivered at Closing and signature
pages thereto by facsimile, .pdf or other appropriate electronic means, the
receipt of which will be confirmed by e-mail or telephone. Each Party will
deliver, upon request, to the other Party such other documents as the other
Party may reasonably request for the purpose of (i) evidencing the accuracy of
such Party’s representations and warranties hereunder, (ii) evidencing the
performance of such Party of, or the compliance by such Party with, any covenant
or obligation required to be performed or complied with by such Party hereunder
or (iii) otherwise facilitating the consummation or performance of the
Transactions.

 



5

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SPRINT

 

Sprint hereby represents and warrants to Shentel as follows:

 

Section 4.1            Organization and Authority; Non-Contravention. Spectrum
is a limited partnership and SprintCom is a corporation, each is duly organized,
validly existing and in good standing under the laws of its state of
organization, and each has all requisite power and authority, and has taken all
action necessary in order to execute, deliver and perform its obligations under
this Agreement. This Agreement, and the Transaction Documents to which Sprint is
a party, constitute legal, valid and binding obligations of Sprint, enforceable
against it in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. Neither the execution, delivery and performance by Sprint of
this Agreement or the other Transaction Documents to which Sprint is a party,
nor the consummation of the Transactions, will: (i) conflict with, or result in
a breach or violation of, any provision of Sprint’s organizational agreements;
(ii) constitute, with or without the giving of notice or passage of time or
both, a material breach, violation or default, create a material Lien, or give
rise to any material right of termination, modification, cancellation,
prepayment or acceleration, under (A) any Law or (B) any note, bond, mortgage,
indenture, lease, agreement or other instrument, in each case which is
applicable to or binding upon Sprint or any of its assets; or (iii) require any
Consent, other than in the case of clauses (ii) or (iii), any Consents to be
obtained by the Parties in accordance with Section 6.2(b).

 

Section 4.2            No Conflicts. Except as set forth in Schedule 4.2, no
Governmental Authorization is required to be obtained or made by or with respect
to Sprint in connection with the execution, delivery and performance of the
Transaction Documents or the consummation of the Transactions.

 

Section 4.3            Litigation. There are no claims, demands or Proceedings
pending or, to the Knowledge of Sprint, threatened against Sprint or any of its
Affiliates that seeks to enjoin the Transaction Documents or the Transactions or
otherwise prevent Sprint from performing its obligations under the Transaction
Documents or consummating the Transactions. There is no judgment, decree,
injunction, rule, order, writ, decree or award of any court, Governmental
Entity, arbitrator or other governmental or regulatory official, body or
authority outstanding against Sprint or any of its Affiliates, and there are no
unsatisfied judgments against Sprint or any of its Affiliates, in each case,
that would have a material adverse effect on Sprint’s ability to consummate the
Transactions.

 

Section 4.4            Existing Sites. Schedule 4.4 sets forth a correct and
complete list of each cell site leased, used or occupied by Sprint or any of its
Affiliates in the Expansion Area (each, an “Existing Site” and, collectively,
the “Existing Sites”). Sprint has made available to Shentel correct and complete
copies of each lease, sublease, license or other agreement permitting the
occupancy and/or use of such Existing Site (including all amendments,
modifications, agreements and guarantees related thereto, an “Existing Lease”).
To the Knowledge of Sprint, (a) Sprint or its Affiliate holds a valid leasehold
or other interest or right to occupy each of the Existing Sites and (b) none of
Sprint, its applicable Affiliate or any other party to an Existing Lease is in
breach or default thereunder, and no event has occurred that, with or without
the giving of notice or lapse of time or both, would constitute a breach or
default thereunder.

 

 



6

 

Section 4.5            Subscribers. As of December 31, 2017, the total number of
Sprint Subscribers that are (A) postpaid is 46,879 and (B) prepaid is 19,943.

 

Section 4.6            No Brokers. Sprint has not employed any broker, finder or
investment banker or incurred any liability for any brokerage fees, commissions
or finder’s fees in connection with the Transactions.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SHENTEL

 

Shentel hereby represents and warrants to Sprint as follows:

 

Section 5.1            Organization and Authority; Non-Contravention. Shentel is
a limited liability company and is duly organized, validly existing and in good
standing under the laws of the Commonwealth of Virginia, has all requisite power
and authority, and has taken all action necessary in order to execute, deliver
and perform its obligations under this Agreement. This Agreement, and the other
Transaction Documents to which Shentel is a party, constitute legal, valid and
binding obligations of Shentel, enforceable against Shentel in accordance with
their respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles. Neither the
execution, delivery and performance by Shentel of this Agreement or the other
Transaction Documents to which Shentel is a party, nor the consummation of the
Transactions, will: (i) conflict with, or result in a breach or violation of,
any provision of any of Shentel’s organizational agreements; (ii) constitute,
with or without the giving of notice or passage of time or both, a material
breach, violation or default, create a material Lien, or give rise to any
material right of termination, modification, cancellation, prepayment or
acceleration, under (A) any Law or (B) any note, bond, mortgage, indenture,
lease, agreement or other instrument, in each case which is applicable to or
binding upon Shentel or its assets; or (iii) require any Consent, other than in
the case of clauses (ii) or (iii), any Consents to be obtained by the Parties in
accordance with Section 6.2(b).

 

Section 5.2            No Conflicts. Except as set forth in Schedule 4.2, no
Governmental Authorization is required to be obtained or made by or with respect
to Shentel in connection with the execution, delivery and performance of the
Transaction Documents or the consummation of the Transactions.

 

Section 5.3            Litigation. There are no claims, demands or Proceedings
pending or, to the Knowledge of Shentel, threatened against Shentel or any of
its Affiliates that seeks to enjoin the Transaction Documents or the
Transactions or otherwise prevent Shentel from performing its obligations under
this Agreement or the other Transaction Documents or consummating the
Transactions. There is no judgment, decree, injunction, rule, order, writ,
decree or award of any court, Governmental Entity, arbitrator or other
governmental or regulatory official, body or authority outstanding against
Shentel or any of its Affiliates, and there are no unsatisfied judgments against
Shentel or any of its Affiliates, in each case that would have a material
adverse effect on Shentel’s ability to consummate the Transactions.

 

7

 



Section 5.4            Brokers. Shentel has not employed any broker, finder or
investment banker or incurred any liability for any brokerage fees, commissions
or finder’s fees in connection with the Transactions.

 

ARTICLE VI

COVENANTS AND AGREEMENTS

 

Section 6.1            Covenants and Agreements. Except as may be otherwise
provided in this Agreement, each of the Parties shall use, and shall cause each
of its Affiliates to use, its commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other Party and its Affiliates in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the Transactions.

 

Section 6.2            Other Commercial Arrangements.

 

(a)                Affiliation of Sprint Subscribers and Modification of Shentel
Affiliate Agreements.

 

(i)                 At the Closing, the Parties shall execute and deliver to
each other that certain Addendum XXI to the Shentel Affiliate Agreements, in
substantially the form attached hereto as Exhibit A (the “Shentel Affiliate
Addendum”), which includes, but is not limited to, the following: (A) an
expansion of the Shentel Service Area (as defined in the Shentel Affiliate
Agreements) to include the Expansion Area; and (B) the network build-out
requirements outlined in an exhibit to the Shentel Affiliate Addendum.

 

(ii)               As of the Closing and pursuant to the Shentel Affiliate
Addendum, the postpaid and prepaid subscribers of Sprint and its Affiliates that
are Homed to the Expansion Area (the “Sprint Subscribers”) shall be deemed to be
either “Customers” or “Prepaid Subscribers,” as applicable, pursuant to the
Shentel Affiliate Agreements, and fees and credits relating to the Sprint
Subscribers shall be settled as set forth in the Shentel Affiliate Agreements.
For the avoidance of doubt, any wholesale subscribers of Sprint and its
Affiliates in the Expansion Area will be treated for purposes of the Shentel
Affiliate Agreements the same as similar subscribers Homed to areas outside of
the Expansion Area.

 

(iii)             Sprint shall use its reasonable best efforts to reclassify the
Expansion Area in its reporting system to be included as part of the Shentel
Service Area (as defined in the Shentel Affiliate Agreements) as promptly as
reasonably practical.

 

8

 



(b)               Transition of Sprint Network.

 

(i)                 Within forty-five (45) days after the Closing, Sprint must
provide Shentel with copies of all commercially reasonable leasing, network and
environmental documentation in Sprint’s possession related to the Existing
Sites. Within ninety (90) days after the Closing Date, Shentel must provide
Sprint with a list of Existing Sites that Shentel does not want to retain (the
“Rejected Sites”). Shentel must supplement that list of Rejected Sites as
promptly as reasonably practicable if Shentel subsequently determines in good
faith that it does not desire to retain an Existing Site or it is unlikely that
(A) any required Consent to an assignment of an Existing Lease can be obtained
or (B) a New Lease for an Existing Site can be obtained. Sprint and Shentel will
exercise reasonable best efforts between the date hereof and the second
anniversary of the Closing to enable Sprint or its applicable Affiliates to
assign, transfer, convey and deliver all of their right, title and interest in
and to the Existing Sites other than the Rejected Sites (including by assigning
the Existing Leases) to Shentel, pursuant to an assignment and assumption
agreement substantially in the form attached hereto as Exhibit B (each, an
“Assignment and Assumption Agreement”) or, if required by the lessor under the
applicable Existing Lease or otherwise agreed by the Parties, a new lease
between Shentel and such lessor (a “New Lease”). Sprint and Shentel will jointly
identify and exercise commercially reasonable efforts to obtain any required
Consent to assignment for an Existing Lease (or a New Lease, if required by the
property owner) other than an Existing Lease for a Rejected Site.
Notwithstanding the foregoing or any other provision in this Agreement, Shentel
shall not be under any obligation to enter into any Assignment and Assumption
Agreement or any New Lease, provided that Shentel’s failure to enter into any
such Assignment and Assumption Agreement or New Lease will not release it from
its build-out requirements under the Shentel Affiliate Addendum. Shentel is
responsible for all costs payable to a property owner to obtain an Assignment
and Assumption Agreement or New Lease, but, unless otherwise agreed in writing
by Shentel and Sprint, Shentel will not be responsible for any amounts payable
by Sprint or its Affiliates (including, without limitation, any early
termination, transfer or assignment fees) under an Existing Lease, except for
any monthly payments payable to Sprint pursuant to Section 6.2(b)(iii). Subject
to obtaining any required consent for access from the counter-party to any
Existing Lease, Sprint shall grant Shentel access to any Existing Site prior to
the effective date of the Assignment and Assumption Agreement or New Lease to
investigate the condition of such site or to prepare such Existing Site for
Shentel’s operations, provided that Shentel shall indemnify and hold Sprint and
its Affiliates harmless from any damages and claims threatened or arising from
Shentel’s access to such site and shall minimize its interference with Sprint’s
operations at such site. Except as set forth in this Agreement or the applicable
Assignment and Assumption Agreement or Bill of Sale, Sprint makes no
representations or warranties as to the condition of any Retained Site or its
suitability for any purpose.

 

9

 



(ii)               Sprint will continue to operate each Existing Site (which may
be a Rejected Site) that Shentel wants to (I) convert to a Retained Site or (II)
replace with an Alternative Site from the date hereof until the earlier of (A)
with respect to any Existing Site that does not become a Retained Site, 45 days
after Shentel notifies Sprint and Sprint reasonably agrees that Shentel has
completed construction of a new cell site or modification of an existing cell
site (each, an “Alternative Site”) that, individually or together with other
Shentel cell sites (including Retained Sites), will provide comparable network
coverage to such Existing Site and Shentel is prepared to commence transmitting
and receiving wireless communications from the Alternative Site, (B) with
respect to any Alternative Site or Retained Site, the date of the Transition as
reasonably agreed to by the Parties, or (C) the effective date of termination or
expiration of the applicable Existing Lease (each, a “Transition Period”). For
the avoidance of doubt, Sprint is not required to exercise any renewal rights or
restricted from exercising any non-renewal rights with respect to any Existing
Site. Sprint and Shentel will cooperate and use their respective commercially
reasonable efforts to ensure that there is a prompt and seamless cutover of
wireless coverage and traffic in the Expansion Area from Sprint’s network to
Shentel’s network from each Existing Site to either a Retained Site or an
Alternative Site as contemplated herein (each, a “Transition”), which efforts
shall include Sprint making the Site Equipment from any Existing Site available
to Shentel for Shentel’s use to facilitate a Transition to a Retained Site or an
Alternative Site prior to the expiration of the Transition Period. Shentel may
inspect the Site Equipment at any Existing Site and must notify Sprint in
writing prior to the expiration of the Transition Period for that Existing Site
whether Shentel elects to take possession of the Site Equipment at that Existing
Site. For each Existing Site for which Shentel elects to take possession of the
Site Equipment, at the end of the applicable Transition Period, (A) Sprint or
its applicable Affiliate shall assign, transfer, convey and deliver to Shentel
all of the Site Equipment located at such Existing Site pursuant to a bill of
sale substantially in the form attached hereto as Exhibit C (each, a “Bill of
Sale”) and (B) within thirty (30) days thereafter, Shentel must pay to Sprint
the sum of $47,619 as the purchase price for such Site Equipment that is located
on an Existing Site that is a macro cell site. If any of the Site Equipment at
an Existing Site is damaged, destroyed or stolen and Sprint elects not to
replace such Site Equipment with Site Equipment reasonably acceptable to
Shentel, Shentel may elect to purchase the remaining Site Equipment at that
Existing Site at a reduced purchase price mutually agreed to by the parties or
Shentel may elect not to purchase the remaining Site Equipment at the Existing
Site. If Shentel elects not to take possession of any Site Equipment at any
Existing Site, Sprint shall, as soon as practicable, dismantle and/or dispose of
any Site Equipment at such Existing Site, which dismantling and/or disposal
shall be at Sprint’s sole cost and expense. For all Rejected Sites, Sprint must
cease operating any of its remaining transmission equipment at each such site as
of the expiration of the Transition Period for such Rejected Site. “Site
Equipment” shall mean the cables, antennae, equipment and other personal
property, including the property listed on Schedule 6.2, of Sprint or its
applicable Affiliate at an Existing Site.

 

10

 



(iii)             For each Existing Site (including any Rejected Sites) that
Shentel requests Sprint to continue operating because (A) such Existing Site has
not yet become a Retained Site or (B) an Alternative Site is required to provide
comparable coverage but it is not yet operational, Sprint shall continue to
operate such Existing Site as contemplated in Section 6.2(b)(ii) and, in
exchange therefor, Shentel shall pay to Sprint each month during the period from
the Closing Date until the end of the applicable Transition Period for such
Existing Site an amount equal to (1) $5,100 for each Existing Site that is a
macro cell site and (2) $2,550 for each Existing Site that is a repeater site or
mini-macro site, less the amount of any rent abatement or other similar
abatement that the lessor may provide to Sprint or its applicable Affiliate for
any Existing Site for which Shentel is paying to Sprint a monthly operating fee.
Such monthly payments shall be deducted from the settlement amounts otherwise
due to Shentel under the Shentel Affiliate Agreements.

 

(iv)             As promptly as reasonably practical following Shentel’s
delivery of the list of Rejected Sites pursuant to Section 6.2(b)(i), Sprint or
its applicable Affiliate and Shentel shall enter into an Assignment and
Assumption Agreement to transfer all Existing Sites that Shentel wants to
convert to Retained Sites for which Consents of the counter-parties to the
Existing Leases are not required or have been obtained. For each other Existing
Site (excluding any Rejected Sites), following the Closing until the earlier of
(A) Shentel’s determination that it does not want such Existing Site to become a
Retained Site, (B) the expiration of the Existing Lease with respect to such
Existing Site or (C) the second anniversary of the Closing Date, Sprint or its
applicable Affiliate and Shentel will exercise reasonable best efforts to
deliver, on a rolling basis, an Assignment and Assumption Agreement or New Lease
for such Existing Site. Pursuant to each Assignment and Assumption Agreement,
Shentel will assume from Sprint or its applicable Affiliates the payment,
discharge and performance of all liabilities and obligations under the
applicable Existing Lease relating to periods after the effective time of the
Assignment and Assumption Agreement in accordance with the terms thereof.

 

Section 6.3            Notice of Certain Events. Each of the Parties shall use
commercially reasonable efforts to, and to cause its Affiliates to, refrain from
taking any action that would render any representation or warranty contained in
this Agreement inaccurate in any material respect as of immediately prior to the
Closing. Prior to the Closing, each Party shall promptly notify the other in
writing (i) of any Proceeding that shall be instituted or threatened against
such Party to restrain, prohibit or otherwise challenge the legality of any
Transactions, (ii) of any development causing any of the representations and
warranties of such Party in Articles IV or V above, as applicable, to be untrue
in any material respect or (iii) of any Proceeding that may be threatened,
brought, asserted or commenced against such Party which would have been required
to have been disclosed if such Proceeding had arisen prior to the date hereof.
No disclosure by either Party pursuant to this Section 6.3, however, shall be
deemed to amend or supplement this Agreement or to prevent or cure any
misrepresentation, breach of warranty or breach of covenant herein.

 

 

11

 



Section 6.4            Confidentiality. All non-public information, written or
oral, provided by one Party (or its Affiliates) to any other Party (or its
Affiliates) under this Agreement, whether in connection with the defense of a
claim or otherwise, shall be kept confidential by the receiving Party and its
Affiliates, and shall not be used or disclosed by the receiving Party or its
Affiliates except to the extent required in connection with the performance of
the receiving Party’s obligations under this Agreement or as required by Law,
and then only after the disclosing Party has provided the receiving Party with a
reasonable opportunity to seek confidential treatment, a protective order or
other limitation on such disclosure. This provision shall survive the Closing or
termination of this Agreement for two (2) years. The foregoing provisions of
this Section 6.4 are in addition to those in the Agreement for Mutual Use and
Nondisclosure of Proprietary Information, effective as of September 23, 2014, by
and between Sprint Spectrum L.P. and Shentel.

 

Section 6.5            Further AssurancesSection 6.6. Each Party shall forthwith
upon request execute and deliver such documents and take such commercially
reasonable actions, and cause its Affiliates to deliver such documents and take
such commercially reasonable actions, as may reasonably be requested by the
other Party in order to consummate the Transactions and effectuate the purposes
of this Agreement.

 

ARTICLE VII
CONDITIONS TO CLOSING

 

Section 7.1            Conditions to the Obligations of Shentel. Shentel’s
obligation to consummate the Transactions is subject to the satisfaction or
waiver on or prior to the Closing Date of each of the following conditions:

 

(a)                The representations and warranties of Sprint contained herein
shall be true and correct in all material respects as of the Closing as if made
as of the Closing Date, and Shentel shall have received a certificate to such
effect dated as of the Closing Date and executed by a duly authorized officer of
Sprint.

 

(b)               No Proceeding shall have been instituted by any Governmental
Entity to restrain or prohibit or otherwise challenge the legality or validity
of the Transactions.

 

(c)                The covenants and agreements of Sprint to be performed on or
prior to the Closing under this Agreement shall have been duly performed and
complied with in all material respects, and Shentel shall have received a
certificate to such effect dated the Closing Date and executed by a duly
authorized officer of Sprint.

 

(d)               Sprint shall have executed and delivered the Shentel Affiliate
Addendum.

 

Section 7.2            Conditions to the Obligations of Sprint. Sprint’s
obligation to consummate the Transactions is subject to the satisfaction or
waiver on or prior to the Closing Date of each of the following conditions:

 

12

 



(a)                The representations and warranties of Shentel contained
herein shall be true and correct in all material respects as of the Closing as
if made as of the Closing Date, and Sprint shall have received a certificate to
such effect dated the Closing Date and executed by a duly authorized officer of
Shentel.

 

(b)               No Proceeding shall have been instituted by any Governmental
Entity to restrain or prohibit or otherwise challenge the legality or validity
of the Transactions.

 

(c)                The covenants and agreements of Shentel to be performed on or
prior to the Closing under this Agreement shall have been duly performed and
complied with in all material respects, and Sprint shall have received a
certificate to such effect dated the Closing Date and executed by a duly
authorized officer of Shentel.

 

(d)               Shentel shall have executed and delivered the Shentel
Affiliate Addendum.

 

ARTICLE VIII
TERMINATION

 

Section 8.1            Termination This Agreement may be terminated, and the
Transactions abandoned, without further obligation of any Party except as set
forth herein, at any time prior to the Closing Date:

 

(a)                by mutual written consent of the Parties;

 

(b)               by either Party (provided that such Party is not otherwise in
material breach) if the other Party has materially breached a representation,
warranty, covenant or agreement set forth herein, and the breaching Party fails
to cure such breach within sixty (60) days of written notice thereof; provided,
however, that if the breaching Party diligently attempts to cure such breach
during the sixty (60) day time period but fails to do so, such period will be
automatically extended for an additional thirty (30) days;

 

(c)                by either Party upon written notice to the other Party, upon
the other Party’s failing, or the other Party having filed against it and
remaining pending for more than forty-five (45) days, a petition under Title 11
of the United States Code or similar state law provision seeking protection from
creditors or the appointment of a trustee, receiver or debtor in possession;

 

(d)               by either Party upon written notice to the other Party if a
court of competent jurisdiction or Governmental Entity shall have issued an
order, decree or ruling permanently restraining, enjoining or otherwise
prohibiting the Transactions, and such order, decree, ruling or other action
shall have become final and non-appealable; and

 

(e)                by either Party upon written notice to the other Party if the
Closing shall not have occurred on or before the date that is six (6) months
after the date hereof; provided, however, that the right to terminate this
Agreement pursuant to this Section 8.1(e) shall not be available to any Party
whose breach of, or failure to fulfill any material obligation under, this
Agreement has been the primary cause of, or resulted in, the failure of this
Transactions to be consummated on or before such date.

 

13

 



Section 8.2            Effect of Termination. In the event of a termination of
this Agreement, no Party shall have any liability or further obligation to the
other Parties to this Agreement, except that (i) nothing herein will relieve a
Party from liability for any breach of its representations, warranties or
covenants contained in this Agreement, provided, however, that in the absence of
a knowing and material breach, the breaching Party shall only be liable to the
non-breaching Party for its reasonable and documented out-of-pocket costs and
expenses incurred in conducting due diligence related to, negotiating and
preparing for the consummation of this Agreement; and (ii) this Article  VIII
and Articles  IX and X hereof shall survive the termination of this Agreement
for any reason. Whether or not the Closing occurs, all costs and expenses
incurred in connection with this Agreement and the Transactions shall be paid by
the Party incurring such expenses.

 

ARTICLE IX

SURVIVAL AND INDEMNIFICATION

 

Section 9.1            Survival. The representations and warranties contained in
this Agreement shall survive the Closing until eighteen (18) months after the
Closing Date and shall expire at such time. The covenants contained in this
Agreement shall survive until they are fully performed. All indemnification
obligations under this Agreement shall terminate as of the expiration of the
survival period set forth in this Section, provided that the applicable survival
period shall be extended automatically to include any time period necessary to
resolve a claim for indemnification that was made prior to the expiration of
such survival period and not resolved prior to such expiration, but any such
extension shall apply only as to such claims expressly made in writing prior to
such expiration. The right to indemnification, payment of Losses or other remedy
based on such representations, warranties, covenants and obligations will not be
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
Closing Date, with respect to the accuracy or inaccuracy of or compliance with,
any such representation, warranty, covenant or obligation.

 

Section 9.2            Indemnification by Shentel. Shentel shall indemnify and
hold harmless Sprint and its Affiliates, and their respective owners, managers,
directors, officers, employees and agents (the “Sprint Indemnified Persons”)
from and against any and all demands, claims, liabilities, actions or causes of
action, assessments, actual damages, fines, taxes (including, without
limitation, excise and penalty taxes), losses, penalties, reasonable costs and
expenses (including, without limitation, interest, reasonable expenses of
investigation, reasonable fees and disbursements of counsel, accountants and
other experts, whether such reasonable fees and disbursements of counsel,
accountants and other experts relate to claims, actions or causes of action
asserted by any Sprint Indemnified Person against Shentel or asserted by third
Parties) (collectively “Losses”), incurred or suffered by Sprint or any Sprint
Indemnified Person arising out of, in connection with or relating to (i) any
material breach of any of the representations or warranties made by Shentel in
this Agreement, (ii) any material failure by Shentel to perform any of its
covenants or agreements contained in this Agreement or (iii) any Retained Site,
to the extent relating to or arising from periods after the conveyance and
assignment of such Retained Site to Shentel.

 

14

 



Section 9.3            Indemnification by Sprint. Sprint shall indemnify and
hold harmless Shentel and its Affiliates, and their respective owners, managers,
directors, officers, employees and agents (the “Shentel Indemnified Persons”)
from and against any and all Losses incurred or suffered by Shentel or any
Shentel Indemnified Person arising out of, in connection with or relating to (i)
any material breach of any of the representations or warranties made by Sprint
in this Agreement, (ii) any material failure by Sprint to perform any of its
covenants or agreements contained in this Agreement or (iii) any Retained Site,
to the extent relating to or arising from periods at or prior to the conveyance
and assignment of such Retained Site to Shentel.

 

Section 9.4            Remedies. Notwithstanding any provisions of this
Article IX to the contrary, each of the Parties acknowledges and agrees that the
Transactions are unique and that remedies at law, including monetary damages,
will be inadequate in the event of a breach by it in the performance of its
obligations under this Agreement. Accordingly, the Parties agree that in the
event of any such breach, the non-breaching Party shall (subject to any defenses
available to the breaching Party other than the possible adequacy of remedies at
law) be entitled to a decree of specific performance pursuant to which the
breaching Party is ordered to affirmatively carry out its obligations under this
Agreement, subject to the conditions of this Agreement. The foregoing shall not
be deemed to be or construed as a waiver or election of remedies by the
non-breaching Party and the non-breaching Party expressly reserves any and all
rights and remedies available to the non-breaching Party at law or in equity in
the event of any breach or default by the breaching Party under this Agreement.
Any Party seeking an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
shall not be required to provide any bond or other security in connection with
any such order or injunction. The Parties acknowledge that in the absence of a
waiver, a bond or undertaking may be required by a court and the Parties hereby
waive any such requirement of such a bond or undertaking.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.1        Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their successors and permitted assigns. The
rights of a Party under this Agreement shall not be assignable by such Party
without the written consent of the other Parties; provided that either Party may
assign its rights and obligations under this Agreement to an Affiliate without
the other Party’s consent; provided further, that no such assignment shall
relieve such Party of its obligations hereunder.

 

Section 10.2        Notices. All notices or other communications hereunder shall
be in writing and shall be deemed to have been duly given or made (i) upon
delivery if delivered personally (by courier service or otherwise) to the
address provided in this Section 10.2, or (ii) if delivered by facsimile
transmission to the facsimile number provided in this Section 10.2, when receipt
of transmission has been orally confirmed by the receiving Party (in each case
regardless of whether such notice, request or other communication is received by
any other Person to whom a copy of such notice is to be delivered pursuant to
this Section 10.2), in each case to the applicable addresses set forth below (or
such other address which either Party hereto may from time to time specify). Any
notice of breach shall be prominently labeled as “Notice of Breach of Contract.”
Any Party from time to time may change its address, facsimile number or other
information for the purpose of notices to that Party by giving notice specifying
such change to the other Party.

 

15

 



If to Sprint:

 

Sprint Spectrum L.P.

6200 Sprint Parkway

Overland Park, Kansas 66251

Attention: Vice President – Business Development

Facsimile No.: (913) 523-2785

 

and to:

 

Sprint Spectrum L.P.

6450 Sprint Parkway

Overland Park, Kansas 66251

Attention: John Chapman

Facsimile No.: (913) 523-9823

 

If to Shentel:

 

Shenandoah Telecommunications Company

500 Shentel Way

Edinburg, VA 22824

Tel: (540) 984-5040

Attention: William L. Pirtle, Senior Vice President – Wireless

 

and to:

 

Shenandoah Telecommunications Company

500 Shentel Way

Edinburg, VA 22824

Tel: (540) 984-5040

Attention: Ray Ostroski, Vice President, Legal and General Counsel

 

16

 



and a copy to (which shall not constitute notice):

 

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, Virginia 23219-4074

Tel: (804) 788-7217

Fax: (804) 343-4864

Attention: Steven M. Haas

 

Section 10.3        Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to the conflicts of law principles thereof.

 

Section 10.4        Entire Agreement; Amendment and Waivers. This Agreement and
the other Transaction Documents constitute the entire agreement between the
Parties pertaining to the subject matter hereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by Shentel and Sprint, or in the case of a waiver, by
the Party against whom the waiver is to be effective. No failure or delay by
either Party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

 

Section 10.5        Counterparts. This Agreement may be executed and delivered
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

Section 10.6        Invalidity. In the event that any one or more of the
provisions contained in this Agreement or in any other instrument referred to
herein, shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any other such instrument and such
provision will be ineffective only to the extent of such invalidity, illegality
or unenforceability, unless the consummation of the Transactions is adversely
affected thereby. Upon such determination that a particular provision or term is
invalid or unenforceable, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the Transactions are fulfilled
to the greatest extent possible.

 

Section 10.7        Headings. The headings of the Articles and Sections herein
are inserted for convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

 

Section 10.8        Expenses. Whether or not the Transactions are consummated,
the Parties shall bear their own respective expenses (including, but not limited
to, all compensation and expenses of counsel, financial advisors, consultants,
actuaries and independent accountants) incurred in connection with this
Agreement and the Transactions.

 

17

 



Section 10.9        Publicity. The Parties hereby agree that except as may be
required to comply with the requirements of applicable Law (including the rules
and regulations of the Securities and Exchange Commission) or the rules and
regulations of any national securities exchange or automated quotation system
sponsored by a registered national securities association upon which the
securities of one of the Parties or its Affiliates is listed (in either case the
disclosing Party shall prior to any proposed written disclosure, permit the
non-disclosing Party to review and to the extent practicable comment on such
proposed disclosure), no press release or similar public announcement or
communication will be made or caused to be made concerning the execution or
performance of this Agreement unless specifically approved in advance by all
Parties.

 

Section 10.10    No Third Party Beneficiaries. Except for the Parties’
respective Affiliates, nothing in this Agreement is intended to or will confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.

 

Section 10.11    Waiver of Jury Trial. Each Party hereby waives to the fullest
extent permitted by applicable law any right it may have to a trial by jury in
respect of any action, suit or Proceeding arising out of or relating to this
Agreement.

 

[Remainder of page intentionally left blank]

 

 



18

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers all as of the date first
written above.

 

 

  SPRINT SPECTRUM L.P.         By:     Name: Kevin Crull   Title: Chief Strategy
Officer               SPRINTCOM, INC.       By:     Name: Kevin Crull   Title:
Chief Strategy Officer               SHENANDOAH PERSONAL COMMUNICATIONS, LLC    
    By:     Name: Christopher E. French   Title: President and Chief Executive
Officer      

 

 

 

 



[Signature Page to Expansion Agreement]

 

Exhibit A

 

Form of Shentel Affiliate Addendum

 

See attached.



Exhibit A-1

 

Exhibit B

 

Form of Assignment and Assumption Agreement

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE (“Assignment”) is made as of the day of
______, 2018 (the “Effective Date”) by and between ______, ______, a ______,
having an address at 6391 Sprint Parkway, Mailstop: KSOPHT0101-Z2000, Overland
Park, Kansas 66251-2000 (“Assignor”), and Shenandoah Personal Communications,
LLC, a Virginia limited liability company, having an address at 500 Shentel Way,
Edinburg, VA 22824 (“Assignee”).

 

RECITALS:

 

WHEREAS, Assignor is the tenant under those certain instrument(s) described in
the attached Schedule 1, each of which were entered into with the owner of the
applicable underlying property (each, a “Landlord”). Each such instrument,
together with any extension agreements, amendments, addenda, riders,
modification agreements and other documents pertaining thereto, are referred to
collectively herein as a “Lease”, and the property leased to Assignor pursuant
to such Lease is referred to herein as a “Premises”; and

 

WHEREAS, Assignor desires to assign the Leases to Assignee and Assignee desires
to take an assignment of the Leases from Assignor upon the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
below as well as other valuable consideration, the receipt and adequacy of which
are expressly acknowledged, Assignor and Assignee agree as follows:

 

1.       Assignment of Leases and Delivery of the Premises. Effective as of the
Effective Date, Assignor assigns to Assignee and Assignee assumes from Assignor
all of Assignor’s right, title, and interest in each Lease. Assignor will
deliver possession of the applicable Premises to Assignee on the Effective Date,
but Assignor may maintain and operate its equipment at such Premises until the
expiration of the Transition Period, as defined in that certain Expansion
Agreement, dated February 1, 2018, among Sprint Spectrum L.P., SprintCom, Inc.
and Assignee (the “Expansion Agreement”). Each Landlord has either consented to
the delivery of the applicable Premises to Assignee as of the Effective Date or
such Landlord’s consent to such delivery is not required under the applicable
Lease.

 

2.       Assumptions and Acceptance of Leases and Premises. Assignee hereby
accepts the foregoing assignment and agrees to be bound by and to faithfully
perform all of the terms, conditions, covenants, and agreements contained in
each Lease and to pay promptly all rentals and other payments thereunder of
whatever nature, and to assume, from and after the Effective Date, all
liabilities and obligations of Assignor as tenant arising from and after the
Effective Date and that do not relate to any breach, default, or violation of
such Lease by Assignor or any of its affiliates relating to periods prior to or
as of the Effective Date. Assignee will accept each Premises in its “AS IS,
WHERE IS” condition without any representations or warranties from Assignor,
express or implied, except as may be set forth herein or in the Expansion
Agreement. [Assignee will also accept the personal property located in or
appurtenant to each Premises as more particularly described on the Bill of Sale
attached and incorporated herein by reference as Exhibit A.]

 

Exhibit B-1

 



3.       Assignor’s Representations. With respect to each Lease, Assignor
represents to Assignee that: (a) a correct and complete copy of the Lease has
previously been made available to Assignee and the Lease is in full force and
effect; (b) Assignor’s interest in the Lease is free and clear of any liens,
encumbrances, or adverse interests of third parties created by or on account of
Assignor; (c) Assignor has full and lawful authority to assign its interest in
the Lease; (d) to Assignor’s knowledge, there is no breach, default, or
violation by Assignor under the Lease or any circumstances which by lapse of
time or after notice or both would be a breach, default, or violation by
Assignor under the Lease; and (e) the rent and all other amounts due under the
Lease have been paid through the date specified on Schedule 1.

 

4.       Mutual Indemnification. Assignor will indemnify Assignee against and
will defend and hold Assignee harmless from any and all loss, liability, and
expense (including reasonable attorney’s fees and court costs) arising out of:
(a) any breach by Assignor of its agreements contained in this Assignment; and
(b) any claim, assertion, or demand whatsoever, of any kind or nature, asserted
by any Landlord or any third party whatsoever, in connection with any Lease, any
Premises, or the use of any Premises to the extent any such claim, assertion, or
demand relates to the period of time prior to the Effective Date or relates to
any breach, default, or violation of any Lease by Assignor or any of its
affiliates relating to periods prior to or as of the Effective Date. Assignee
will indemnify Assignor against and will defend and hold Assignor harmless from
any loss, liability, and expense (including reasonable attorney’s fees and court
costs) arising out: (a) any breach by Assignee of its agreements contained in
this Assignment; and (b) any claim, assertion, or demand whatsoever, of any kind
or nature, asserted by any Landlord or any third party whatsoever, in connection
with any Lease, any Premises, or the use of any Premises to the extent any such
claim, assertion, or demand relates to the period of time from and after the
Effective Date or relates to any breach, default, or violation of any Lease by
Assignee or any of its affiliates relating to periods after the Effective Date,
excluding specifically any claims, assertions, or demands resulting from any
acts or omissions of Assignor or its affiliates, including, without limitation,
any breach, default, or violation of any Lease by Assignor or its affiliates
relating to periods prior to or as of the Effective Date.

 

5.       Governing Law. As to each Lease, this Assignment will be governed by
the laws of the state in which the Premises described in such Lease is located.

 

6.       Modification. This Assignment may be modified only by a written
instrument duly executed by Assignor and Assignee.

 

7.       Binding Effect. The terms and provisions of this Assignment will inure
to the benefit of, and will be binding upon, the successors, assigns, personal
representatives, heirs, devisees, and legatees of Assignor and Assignee.

 

Exhibit B-2

 



8.       Counterparts. This Assignment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which when taken together shall constitute but one and the
same instrument.

 

[The remainder of this page is intentionally left blank.]

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-3

 



Assignor and Assignee have caused this Assignment to be executed as of the day
and year first above written.

 

 



  ASSIGNOR:         ___,   a ___         By:     Name:     Title:              
  ASSIGNEE:       Shenandoah Personal Communications, LLC,   a Virginia limited
liability company         By:     Name:     Title:        

 

 

 

 



Exhibit B-4

 

Exhibit A

 

Bill of Sale

 

THIS BILL OF SALE (“Bill of Sale”) is made and entered into as of the _____ day
of __________, 2018, by and between ______, ______, a ______ (“Grantor”), and
Shenandoah Personal Communications, LLC, a Virginia limited liability company
(“Grantee”).

 

1.       For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Grantor does hereby assign, sell, convey, and
deliver to Grantee, its successors and assigns, all of Grantor’s right, title,
and interest in and to the Site Equipment (as defined in that certain Expansion
Agreement, dated as of February 1, 2018, by and among Sprint Spectrum L.P.,
SprintCom, Inc. and Grantee, located on certain property described on the
attached Schedule 1. Grantor warrants that it is the owner of such Site
Equipment and is authorized to convey such Site Equipment to Grantee. With the
exception of the warranties contained in the immediately preceding sentence,
Grantor conveys such Site Equipment to Grantee “As Is,” “Where Is”, with all
faults, and Grantor makes no warranties or representations as to the condition
of such Site Equipment or its suitability for any purpose.

 

2.       This Bill of Sale inures to the benefit of and is binding upon the
successors and assigns of the parties hereto.

 

3.       This Bill of Sale shall be governed by and construed in accordance with
the internal laws of the state in which the Site Equipment is located applicable
to contracts made and wholly performed within such state, without regard to
principles of conflicts of law thereof.

 

4.       This Bill of Sale may be executed in a number of identical counterparts
which, taken together, constitute collectively one agreement.

 

5.       This Bill of Sale may be modified or supplemented only by written
agreement of the parties hereto.

 

[The remainder of this page is intentionally left blank.]

 

Exhibit B-5

 



IN WITNESS WHEREOF, Grantor and Grantee have executed this Bill of Sale as of
the day and year first written above.

 

 

_____________________________   SHENANDOAH PERSONAL       COMMUNICATIONS, LLC  
                  By:     By:   Name:     Name:   Its:     Its:                
     

 

 



Exhibit B-6

 

LANDLORD’S CONSENT AND RELEASE

 

The undersigned (“Landlord”) hereby consents to the assignment of that certain
lease, together with any lease extension agreements, lease amendments, addenda,
riders, modification agreements, and other documents pertaining thereto listed
on Schedule 1 attached and incorporated herein by reference (collectively, the
“Lease”), to Shenandoah Personal Communications, LLC, a Virginia limited
liability company (“Assignee”), pursuant to that certain assignment and
assumption agreement (the “Assignment and Assumption Agreement”) between
Assignee and ______, ______, a ______ (“Assignor”), and without waiving its
right to consent to future assignments of the Lease. This consent shall be
effective when Assignor and Assignee have duly executed the Assignment and
Assumption Agreement (such date, the “Effective Date”).

 

Landlord affirms that it is not in default of the Lease and is not aware of any
circumstances which by lapse of time or provision of notice or both which would
constitute a default on the part of Landlord or Assignor under the Lease or of
any claim, either monetary or non-monetary, which Landlord may have against
Assignor.

 

Release of Assignor. Effective on the Effective Date, it is expressly understood
by the parties that Landlord does hereby release and forever discharge Assignor,
its successors, assigns, agents, employees, officers, directors, attorneys,
shareholders, and other representatives of and from any and all claims and
causes of action of any kind and every character, known and unknown, which arise
out of or in connection with the Lease, the assignment thereof, or the premises
identified in the Lease (the “Premises”) that occur or accrue after the
Effective Date. This provision constitutes a release with respect to the Lease
and the assignment thereof and may be pleaded by Assignor as a full and complete
defense, and may be used by Assignor as the basis for an injunction against any
claims which may be instituted, prosecuted, or maintained in breach of this
provision.

 

Option(s) to Extend or Renew/Modifications of the Lease. Landlord acknowledges
that any right to modify, extend, or renew the Lease term may be exercised by
Assignee.

 

No Recapture. Landlord hereby expressly waives any right to recapture with
respect to the Lease or the Premises in connection with the assignment thereof,
to the extent applicable.

 

 

 



Dated: __________ LANDLORD:         ______,   a ______         By:     Name:    
Title:        

 

 

 

 



Exhibit B-7

 

Schedule 1

 

Leases

 

1.[Lease and Premises Descriptions]

 

 

 

 



Exhibit B-8

 

Exhibit C

 

Form of Bill of Sale

 

BILL OF SALE

 

THIS BILL OF SALE (“Bill of Sale”) is made and entered into as of the _____ day
of __________, 2018, by and between ______, ______, a ______ (“Grantor”), and
Shenandoah Personal Communications, LLC, a Virginia limited liability company
(“Grantee”).

 

1.       For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Grantor does hereby assign, sell, convey, and
deliver to Grantee, its successors and assigns, all of Grantor’s right, title,
and interest in and to the Site Equipment (as defined in that certain Expansion
Agreement, dated as of February 1, 2018, by and among Sprint Spectrum L.P.,
SprintCom, Inc. and Grantee, located on certain property described on the
attached Schedule 1. Grantor warrants that it is the owner of such Site
Equipment and is authorized to convey such Site Equipment to Grantee. With the
exception of the warranties contained in the immediately preceding sentence,
Grantor conveys such Site Equipment to Grantee “As Is,” “Where Is”, with all
faults, and Grantor makes no warranties or representations as to the condition
of such Site Equipment or its suitability for any purpose.

 

2.       This Bill of Sale inures to the benefit of and is binding upon the
successors and assigns of the parties hereto.

 

3.       This Bill of Sale shall be governed by and construed in accordance with
the internal laws of the state in which the Site Equipment is located applicable
to contracts made and wholly performed within such state, without regard to
principles of conflicts of law thereof.

 

4.       This Bill of Sale may be executed in a number of identical counterparts
which, taken together, constitute collectively one agreement.

 

5.       This Bill of Sale may be modified or supplemented only by written
agreement of the parties hereto.

 

[The remainder of this page is intentionally left blank.]

 

Exhibit C-1

 



IN WITNESS WHEREOF, Grantor and Grantee have executed this Bill of Sale as of
the day and year first written above.

 

 



_____________________________   SHENANDOAH PERSONAL       COMMUNICATIONS, LLC  
                  By:     By:   Name:     Name:   Its:     Its:                
     

 

 

 

 



Exhibit C-2

 

Schedule 1

 

Leases

 

1.[Lease and Premises Description]

 

 

 

 

Exhibit C-3



--------------------------------------------------------------------------------

